Citation Nr: 0733832	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  This case comes to the Board of Veterans' 
Appeals from a May 2002 rating decision.  In the veteran's 
October 2001 written statement, he made a claim for 
entitlement to service connection for a skin rash and this 
issue has not been adjudicated by the RO and is therefore 
referred back to the RO for their adjudication.


FINDINGS OF FACT

1.  The veteran does not have a confirmed diagnosis of PTSD, 
that was present in service or is related to events in 
service.

2.  A chronic psychiatric disability was not identified 
during service or for many years thereafter and is not shown 
to be related to such service or any events in service.

3.  The veteran does not have a confirmed diagnosis of a 
stomach disorder that was present in service or is related to 
events in service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD as a result of service.  
38 U.S.C.A. §§ 1110, 4.125, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  A chronic psychiatric disorder was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The veteran does not have a stomach disorder that was 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO of the veteran's claims for 
entitlement to service connection for PTSD, VA satisfied all 
but the last of the elements of the duty to notify in a 
September 2001 letter which also outlined the specific 
evidence acceptable to prove an in-service personal assault.  
This defective notice was followed by additional complete 
notification in August 2005.  Thereafter, the veteran was 
issued a supplemental statement of the case in June 2007 
thereby curing the earlier defective notice.  The appellant 
has been provided the appropriate notice prior to the claims 
being adjudicated by the Board and prior to the last final 
adjudication by the RO.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and VA treatment records, as well as affording the veteran a 
VA examination regarding her claim for PTSD.  A VA 
examination is not necessary for any of the claims because, 
as explained below, none of the evidence suggests a diagnosis 
of either PTSD or a stomach disorder and does not suggest a 
nexus between any acquired psychiatric disorder, other than 
PTSD, and service.  There does not appear to be any other 
evidence, VA or private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.

II.  Claims for Entitlement to Service Connection

The veteran claims that he is entitled to service connection 
for a psychiatric condition that is related to service, to 
include PTSD among other acquired psychiatric disorders as 
well as for service connection for a stomach disorder that 
the veteran claims to have had since onset in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, to include psychotic disorders, may 
be presumed to have been incurred in service if manifested to 
a degree of 10 percent or more within one years of service 
separation, the absence of any findings of the disease during 
service notwithstanding.  38 C.F.R. §§ 3.307, 3.309. 

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  If a post-traumatic stress disorder claim is 
based on in- service personal assault, as here, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3).

In this case, the veteran has submitted numerous medical 
records documenting treatment for psychiatric conditions; 
however, none of them indicate a current diagnosis of PTSD.  
As the medical evidence of record indicates that the veteran 
does not currently have PTSD, and a valid claim cannot be 
made without a current diagnosis of a disability, the 
veteran's claim must be denied.  Despite the veteran's 
contentions that he currently suffers from PTSD due to 
service, there is no medical evidence suggesting such a 
diagnosis or etiology.  While the veteran may sincerely 
believe that he has PTD as a result of service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Since there can be no valid claim in the 
absence of competent medical evidence of present disability 
and there is no medical evidence in the claims folder 
suggesting a diagnosis of the veteran as currently having 
PTSD, the veteran's claim for service connection must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Acquired Psychiatric Disorder other than PTSD
The veteran's service medical records indicate no treatment 
or diagnosis regarding a psychiatric disorder in service.  At 
the time of separation from service the veteran noted a 
negative history of depression or excessive worry.  

The first notation of psychiatric treatment post-separation 
is dated April 1977 (10 years after separation) when the 
veteran was noted to be acutely psychotic and diagnosed as 
having a shizo-affective episode as a result of family and 
financial stresses.  Thereafter, the veteran was noted in 
numerous medical records to have been diagnosed as having a 
variety of psychiatric disorders including schizoaffective 
disorder, bipolar disorder, panic disorder, and depressive 
disorder.  None of these diagnoses were ever related to 
anything originating in service.

As no medical evidence of record indicates that any of the 
veteran's diagnosed psychiatric disorders are related to 
service, the veteran's claim must be denied.  While the 
veteran has submitted statements indicating his thoughts 
concerning his current psychiatric disorder(s) and the Board 
has considered the veteran's statements, in accordance with 
the recent decision of the United States Court of Appeals for 
the Federal Circuit in Buchanan v. Nicholson, No. 05-7174 
(Fed. Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his symptoms 
after service is credible and ultimately competent.  However, 
the veteran's claim fails based upon the lack of medical 
nexus associating any in-service manifestation of a 
psychiatric disorder or event and his current diagnosed 
psychiatric condition(s).  While the veteran may sincerely 
believe that he has a psychiatric disability as related to 
service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for an acquired psychiatric condition, 
other than PTSD, must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stomach Disorder
At the time of the veteran's September 1963 entrance 
examination, he noted a history of stomach problems; however, 
none were shown upon physical examination.  In view of the 
absence of any finding of a stomach disability on the 
examination for entry into service, a finding that the 
veteran had such a disability prior to service would require 
clear and unmistakable evidence of that condition prior to 
service.  See 38 C.F.R. § 3.304 providing for the presumption 
of soundness.  The veteran's service medical records indicate 
treatment in May and June of 1966 for diarrhea.  However, 
upon separation examination in October 1967, the veteran was 
noted to have no physical abnormalities despite the fact that 
he once again attested to a history of stomach problems on a 
medical history form.  

Later manifestations of a disease that is considered to be 
chronic in nature during service may also be service-
connected.  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  However, the veteran's in-service episodes of 
diarrhea appear to have been acute and transitory as they 
were not noted on later examination.

The veteran's post-service medical records are completely 
devoid of complaints or treatment regarding stomach problems.  
As the medical evidence of record indicates that the veteran 
does not currently have a stomach disorder, and a valid claim 
cannot be made without a current diagnosis of a disability, 
the veteran's claim must be denied.  Despite the veteran's 
contentions that he currently suffers from a stomach 
disability due to service, there is no medical evidence 
suggesting such a diagnosis or etiology.  While the veteran 
may sincerely believe that he has a stomach disability as 
related to in-service complaints and treatment for diarrhea, 
as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Since there can be no valid 
claim in the absence of competent medical evidence of present 
disability and there is no medical evidence in the claims 
folder suggesting a diagnosis of the veteran as currently 
having a stomach disability, the veteran's claim for service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for a stomach disorder is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


